United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0957
Issued: December 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 9, 2021 appellant filed a timely appeal from a June 3, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a lower back
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 8, 2021 appellant, then a 55-year-old tractor-trailer operator, filed an
occupational disease claim (Form CA-2) alleging that he experienced lower back pain due to a

1

5 U.S.C. § 8101 et seq.

strain while in the performance of duty. He noted that he first became aware of his condition and
realized its relation to his federal employment on March 4, 2021. Appellant did not stop work.
In an undated statement, appellant explained that he developed pain in the left side of his
lower back, which had been present for several months. He initially assumed it was related to
arthritis in his back; however, he subsequently underwent a magnetic resonance imaging (MRI)
scan that revealed a pinch nerve. Appellant asserted that his condition was a result of the nature
of his work, which included unloading heavy mail racks weighing up to 400 pounds, as well as
repetitive twisting and bending motions.
In a development letter dated March 11, 2021, OWCP informed appellant that it had
received no evidence in support of his occupational disease claim. It advised him of the evidence
necessary to establish his claim and provided a questionnaire for his completion regarding a
description of his employment activities. OWCP also requested he provide a narrative medical
report from appellant’s treating physician, which included a detailed description of findings and a
diagnosis, explaining how the claimed employment incident caused, contributed to, or aggravated
his medical conditions. It afforded him 30 days to submit the necessary evidence.
In a February 11, 2021 note, Dr. Faiz Mansour, a Board-certified internal medicine
specialist, related that appellant presented with complaints of chronic and constant lower back pain
radiating into his left lower extremity. He described the pain as deep, sharp, throbbing and
stabbing in nature. Appellant alleged that he had been experiencing the pain for years and that it
had slightly worsened. Dr. Mansour identified aggravating factors of movement and palpation of
the painful area.
On February 25, 2021 Dr. Paul John Arpasi, a Board-certified radiologist, performed an
MRI scan of appellant’s lower back, which revealed intervertebral disc height loss and desiccation
along the posterior aspect and broad-based disc bulge and facet arthropathy resulting in moderate
right and severe left neural foraminal narrowing with impingement of the exiting L5 nerve roots.
He diagnosed spondylosis, intervertebral disc disorders, and radiculopathy of the lumbar region,
as well as muscle spasm of the back.
On March 26, 2021 Dr. Braden Boji, a Board-certified physiatrist, noted complaints of leftsided, greater than right side, low back pain, radiating into his left thigh and gluteal area. He
related that appellant’s pain began in 2020 while unloading a trailer containing heavy carts of mail.
Dr. Boji referred appellant for physical therapy treatment and recommended a follow-up visit in
six to eight weeks.
In an April 1, 2021 response to OWCP’s development questionnaire, appellant detailed a
history of back pain beginning in March or April 2020. He noted that his job responsibilities
included loading racks and containers of mail weighing as much 300 pounds. Appellant described
the process of unloading the racks as swiveling each rack out of position and pushing them off the
trailer. He indicated that he did not initially report any pain to his supervisor until his pinched
nerve diagnosis. Appellant asserted that his outside activities are very limited. He noted that he
was only seeking compensation for medical treatment related to his alleged employment injury.

2

By decision dated June 3, 2021, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish a lower back condition
causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the essential
elements of his or her claim, including that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time limitation
of FECA,3 that an injury was sustained in the performance of duty as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or con dition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor.8

2

Supra note 1.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued December 13, 2019);
Joe D. Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
7

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018). See
also T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a lower back
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted a report from Dr. Mansour dated February 11,
2021 who noted appellant’s complaints of chronic and constant lower back pain aggravated by
movement and palpation. However, Dr. Mansour did not offer an opinion on the cause of
appellant’s back pain. Medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship. 9 Thus, this
evidence is insufficient to meet appellant’s burden of proof.
Likewise, Dr. Boji, in his March 26, 2021 note, indicated that appellant had complaints of
left-sided lower back pain radiating into his left thigh and gluteal area, which he asserted began in
2020 while unloading heavy trailers of mail. However, as noted above, a report that does not offer
an opinion on the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 As such, Dr. Boji’s report is also of no probative value.
The remaining evidence of record includes a February 25, 2021 MRI scan interpreted by
Dr. Arpasi. The Board has held that diagnostic tests, standing alone, lack probative value on the
issue of causal relationship as they do not address the relationship between the accepted
employment factors, and a diagnosed condition. 11 For this reason, this report is insufficient to
meet appellant’s burden of proof.
As there is no rationalized medical evidence explaining how appellant’s employment duties
caused or aggravated his diagnosed conditions, the Board finds that he has not met his burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lower back
condition causally related to the accepted factors of his federal employment.

9

S.M., Docket No. 19-0556 (issued September 6, 2019); L.B., id. ; D.K., Docket No. 17-1549 (issued July 6, 2018).

10

Id.

11

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

